PER CURIAM.
This is an appeal from the denial of Guillermo Perez-Escobar’s motion to correct his sentence pursuant to rulé 3.800 of the Florida Rules of Criminal Procedure. His motion was based on Heggs v. State, 759 So.2d 620 (Fla.2000), which declared unconstitutional the 1995 sentencing guidelines. Perez-Escobar was sentenced on March 20, 1997 for offenses which were committed within the October 1, 1995 to May 24, 1997 “window period” for Heggs claims. See Trapp v. State, 760 So.2d 924 (Fla.2000). When Perez-Escobar’s post-conviction motion was heard, the trial court denied it based on the State’s argument that Perez-Escobar agreed to a “guideline sentence” and when his convictions were rescored under the 1994 guidelines, his 90-month sentence “fell within the permitted range.”
We have not been provided with a copy of the guideline scoresheet used for the rescoring to review ourselves, but we nevertheless reverse because the State admits that the scoresheet contains obvious mathematical problems. Upon remand, the trial court may review the sentence, order a hearing on Perez-Escobar’s motion, or deny the motion based on a properly-computed 1994 guideline scoresheet.
Reversed and remanded.